Citation Nr: 1107554	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-06 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including hypertension, as due to exposure to Agent Orange or 
other herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1969 and from August 2004 to November 2005.  He also has National 
Guard service.  

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a February 2006 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, denied entitlement to service connection for 
hypertension.  In June 2009, the Board remanded this case.  

The Board notes that during the pendency of the Veteran's appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
held that the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of 
service connection for hypertension has been recharacterized on 
the front page of this decision as service connection for 
cardiovascular disease to include hypertension.  Also, as the 
regulations pertaining to herbicides diseases have been amended, 
to include certain heart disabilities, the issue on appeal has 
also been revised in that regard.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

Recent action concerning herbicide-related disability has been 
undertaken by VA.  On October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, the Secretary of Veterans 
Affairs announced his decision to establish presumptions of 
service connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and B 
cell leukemias.  

On August 31, 2010, VA published a final rule amending 38 C.F.R. 
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of diseases associated with exposure to certain herbicide 
agents.  75 Fed. Reg. 53202.  The term ischemic heart disease 
encompassing any atherosclerotic heart disease resulting in 
clinically significant ischemia or requiring coronary 
revascularization; it pertains only to conditions that directly 
affect the muscles of the heart.  In the notice of proposed 
rulemaking, we explained that the term "ischemic heart disease" 
does not encompass hypertension or peripheral manifestations of 
arteriosclerotic heart disease, such as peripheral vascular 
disease or stroke.  To ensure the explanation was provided 
regarding the distinction between these diseases, a Note 3 
following 38 C.F.R. § 3.309(e) to include the information stated 
in the notice of proposed rulemaking was added.  

During the course of his appeal, the Veteran has raised the issue 
of herbicide exposure in Vietnam.  His claim of service 
connection for diabetes mellitus Type II (DM) was granted on that 
basis, also during the appeal period.  

A review of the service treatment records does not reveal 
cardiovascular disability during the first period of service.  
However, between that period of service and the second period of 
service commencing in 2004, the Veteran apparently suffered a 
heart attack and also developed hypertension.  The service 
treatment records suggest that hypertension had its onset in 
1991.  However, a later VA examination in December 2005 indicated 
that the date of onset was 1983.  In any event, the Veteran had 
hypertension when he entered his second period of service and he 
was taking hypertension medication during that period of service.  
The Veteran maintains that hypertension was aggravated during the 
second period of service.  

With regard to other heart disability, the Veteran's service 
treatment records dated in 2003, prior to his entry into the 
second period of service, noted that he had an inferior infarct 
as well as right bundle branch block, which was asymptomatic at 
that time.  In April 2005, prior to his separation from his 
second period of service, the Veteran reported that he was taking 
a blood thinner, such as Coumadin. 

The Veteran was examined post-service in December 2005.  The 
claims file was not available for review.  The diagnoses at that 
time were arteriosclerotic cardiovascular disease (ASCVD) and 
hypertension with EKG evidence of an old infarct, the date of 
which was unknown.  

The Veteran was examined again in August 2010.  That examiner 
indicated that he Veteran had a diagnosis of hypertension, but 
that it was not due to or aggravated by his DM.  The examiner did 
not provide a rationale for the opinion as to aggravation by 
diabetes mellitus.  Nor did he provide an opinion as to whether 
the Veteran's hypertension was aggravated during his second 
period of service.  Again, the claims file was not reviewed.

VA's duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical 
opinion is considered adequate where it is based upon 
consideration of the Veteran's prior medical history and 
examinations and also describes the disability, if any, in 
sufficient detail so that the Board's evaluation of the claimed 
disability will be a fully informed one.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  Further, once VA undertakes the 
effort to provide an examination for a service-connection claim, 
even if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007).  

The Board finds that the Veteran should be afforded a VA 
examination which includes a review of the claims file by the 
examiner.  Any additional VA treatment records should also be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records from the 
Mountain Home VA treatment facility, dated 
from August 2010 forward.

2.  Thereafter, schedule the Veteran for a 
VA cardiovascular examination.  Any 
indicated cardiac tests should be 
accomplished.  The examiner should 
review the claims folder in conjunction 
with the examination.  

The examiner should identify all current 
cardiovascular disorders found to be 
present.  Does the Veteran suffer from 
ischemic heart disease?

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not that any current a cardiovascular 
disability, to include hypertension, had 
its clinical onset during the Veteran's 
first period of service from January 1967 
to January 1969 or is related to any in-
service disease, event, or injury.  

The examiner should provide an opinion as 
to whether the Veteran's hypertension and 
any other heart disability, including right 
bundle branch block, underwent a permanent 
increase in severity (was aggravated) 
during the second period of service from 
August 2005 to November 2005.  If so, 
was the increase in severity due to the 
natural progress of the disease or was the 
increase in severity beyond the natural 
progress of the disease?

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not that any current a cardiovascular 
disability, to include hypertension, was 
aggravated by the Veteran's diabetes 
mellitus.

The examiner should provide a complete 
rationale for all opinions expressed 
and conclusions reached.  

3.  Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.

4.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the claim remains denied, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

